10/05/2021


                                          DA 20-0082
                                                                                          Case Number: DA 20-0082

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2021 MT 261N



CITY OF BILLINGS,

               Plaintiff and Appellee,

         v.                                                      FILE
KATRINA LYNN HOFMAN,                                              OCT 0 5 2021
                                                                Bowen Greenwood
                                                              Clerk of Suprerne Court
               Defendant and Appellant,                          State of Montana




APPEAL FROM:           District Court of the Thirteenth Judicial District,
                       In and For the County of Yellowstone, Cause No. DC 19-0041
                       Honorable Mary Jane Knisely, Presiding Judge


COTINSEL OF RECORD:

                For Appellant:

                       Chad Wright, Appellate Defender, Moses Okeyo, Assistant Appellate
                       Defender, Helena, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Jonathan M. Krauss, Assistant
                       Attorney General, Helena, Montana

                      Gina Dahl, Billings City Attorney, Chantel Anderson, Deputy City
                      Attorney, Billings, Montana


                                                    Submitted on Briefs: August 4, 2021

                                                               Decided: October 5, 2021


Filed:


                                            Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause nurnber, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Katrina Lynn Hofinan was convicted of two counts of Violation of Order of

Protection in the Billings Municipal Court after multiple alleged contacts with C.S., the

person protected by the order. The Thirteenth Judicial District Court affirmed. On appeal

to this Court, Haman argues that the Municipal Court should have excluded from evidence

a recording C.S. made of one of Hofman's phone calls without her knowledge because C.S.

violated Montana's Privacy in Communications statute, § 45-8-213, MCA. We affirm.

¶3     In February 2018, C.S. obtained an order of protection against Haman, his former

girlfriend, because she was allegedly harassing him and his family through text messages.

The protective order stated in part that "[Haman] shall not harass, annoy, disturb the peace

of, telephone, email, contact or otherwise communicate, directly or indirectly, with [C.S.]."

In March 2018, Haman violated this provision by phoning C.S. more than fifty times

within one hour. C.S. recorded one of these phone conversations because he knew that

Hofman typically called from unknown phone numbers. C.S. provided the recording to

Officer Stovall, the investigating officer. Officer Stovall also photographed C.S.'s phone

to document Hofman's numerous calls.

                                             2
 ¶4    The City of Billings charged Hofman in the Municipal Court with two counts of

Violation of Order of Protection. The Municipal Court held a trial on December 12, 2018.

At trial, Hofman's defense attorney objected to the admission of the recording on the

ground that it was obtained in violation of the Privacy in Comrnunications statute. The

City countered that Hofman should have raised the objection in a pretrial motion to

suppress. The court denied the objection, noting that, although Hofman had every right to

report the incident to law enforcement, she could not use the Privacy in Comrnunications

statute to exclude the recording from evidence. The court also agreed with the City that

the objection should have been raised in a pretrial motion to suppress.

¶5     On appeal to the District Court, Hofman argued that the Municipal Court abused its

discretion when it refused to consider her objection and that the court erred when it

admitted the phone recording. The District Court held: (1) the Municipal Court did not

abuse its discretion because Hofman had ample tirne and opportunity to raise her objection

before trial and, therefore, could not establish the "good cause" exception of

§ 46-13-101, MCA; and (2) the Municipal Court did not err by admitting the recording

because the Privacy in Cornmunications statute "does not provide an independent statutory

remedy" for suppression of evidence.

¶6     We review "an appeal of a district court's decision on appeal from a rnunicipal court

as if the appeal originally had been filed in this Court." City of Missoula v. Pope,

2021 MT 4, ¶ 5, 402 Mont. 416, 478 P.3d 815 (citation omitted). We review a denial of a

motion to suppress to determine whether the district court's findings of fact were clearly

                                             3
 erroneous and whether its interpretation and application of the law were correct.

State v. Wolfe, 2020 MT 260, ¶ 6, 401 Mont. 511, 474 P.3d 318 (citation omitted). Hofman

asserts that the issue she appeals is properly before this Court because the trial court had

full opportunity to consider it after hearing the parties' arguments, and both the Municipal

Court and the District Court addressed it. We turn to the merits of Hofinan's claim.

¶7       In State v. Long, 216 Mont. 65, 71, 700 P.2d 153, 157 (1985), we held that

"the privacy section of the Montana Constitution contemplates privacy invasion by state

action only." We explicitly overruled a line of cases holding that "private searches invade

privacy rights protected by the Constitution and are properly the subject of our exclusionary

rule."    Long, 216 Mont. at 67, 69, 700 P.2d at 155-56 (overruling State v. Hyem,

193 Mont. 51, 630 P.2d 202 (1981), and similar cases).             In State v. Christensen,

244 Mont. 312, 319, 797 P.2d 893, 897 (1990), we addressed the question Long did not

resolve, stating that "the exclusionary rule does not apply to evidence resulting from the

conduct of private individuals, even if felonious, unless that conduct involves state action."

¶8       Hofinan does not argue that C.S.'s recording of her phone call involved any state

action. She instead urges this Court to revisit Long and re-establish the line of precedent

it overruled. In support of this argument, Hofinan cites State v. Van Haele, 199 Mont. 522,

530, 649 P.2d 1311, 1315 (1982), overruled by Long, where we stated that adrnitting

illegally obtained evidence by private citizens would "encourage a vigilante movementil"

We considered and rejected similar policy arguments in Long and in Christensen.

See Long, 216 Mont. at 71-72, 700 P.2d at 157-58 (discussing the extension of the silver

                                              4
platter doctrine and holding that "judicial integrity" did not justify exclusion of evidence

seized by a private trespasser); Christensen, 244 Mont. at 317-18, 797 P.2d at 896

("The respondent's arguments awaken the image of spectral horsemen riding forth from

Virginia City to enforce law and order in our communities, but leaving in their dust the

trampled remnants of the constitution."). We decline to revisit Long as Hofman offers no

novel arguments for overruling it and fails to demonstrate that it is manifestly incorrect.

¶9     Hofman's situation is addressed squarely by Christensen. Even if C.S. violated the

Privacy in Communications statute, the recording is not subject to the exclusionary rule

because C.S. obtained it privately, without state involvement. Therefore, the Municipal

Court correctly overruled Hofman's objection to the admission of the phone recording.

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for mernorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law. The District Court correctly

applied the law when it upheld Hofinan's conviction. Its December 10, 2019 Order is

affirmed.



                                                                  Justici


We Concur:



             Chief Justice



                                             5
(A f/j°4‘
 eS2i in -4,14,.
      Justices